Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments 
1.	Applicant's arguments, filed on 11/08/2022 with respect to claims 1-24 in the remarks, have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

        Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheng et al., (US 2018/0365909), (hereinafter, Cheng) in view of Vatanapanpilas et al., (US 2014/0185599), (hereinafter, Vatanapanpilas).

Regarding claims 1 and 11, Cheng discloses a method/system for Wi-Fi sensing 
(= generating request for sensor information, see [0066 and 0253]), the method comprising:
 transmitting, via at least one transmitting antenna of a sensing initiator device, a sensing measurement setup request, the sensing measurement setup request including a requested sensing measurement parameters element (= generating request for sensor information; the generated request may include an identification of specific sensor information to be reported, see [0066 and 0074]; and the apparatus may transmit a V2X message over OTA, see [0068]); and
receiving, via at least one receiving antenna of the sensing initiator device, a sensing measurement setup response, wherein the sensing measurement setup response includes one or more of: a transmission capability indication associated with a sensing responder device, and a delivered sensing measurement parameters element (= apparatus receives a response to the request, see [0069, 0078]; apparatus conducts at least one sensing operation and generates a response including sensor information, see [0080-81; 0086 and 0089]).
Cheng explicitly fails to discloses the claimed limitation of: 
   “a sensing measurement setup request frame to a sensing responder to request a sensing measurement setup to be used in corresponding sensing measurement instances of a WLAN sensing procedure” and “response frame”.
       However, Vatanapanpilas, which is an analogous art equivalently discloses the claimed limitations of: 
    “a sensing measurement setup request frame to a sensing responder to request a sensing measurement setup to be used in corresponding sensing measurement instances of a WLAN sensing procedure” and “response frame” (= performing probe request frame over a set of WLAN, then listen for probe response frames from access points, see [0057])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vatanapanpilas with Cheng for the benefit of achieving a communication system that includes an active scan to the enable faster detection of in-range access point. 
 
Regarding claims 2 and 12, as mentioned in claims 1 and 11, Cheng further discloses the method/system, wherein the requested sensing measurement parameters element includes a plurality of requested transmission parameters to be used for one or more sensing transmissions from the sensing responder device (= apparatus may determine how to send the response based on information included in the request specifying at least one transmission parameter to be used for the response, see [0086]). 

Regarding claims 3 and 13, as mentioned in claims 2 and 12, Cheng further discloses the method/method, wherein the requested sensing measurement parameters element includes a plurality of fields indicating that respective ones of the plurality of requested transmission parameters may be adjusted (see, [0083-87]).  

Regarding claims 4 and 14, as mentioned in claims 2 and 12, Cheng further discloses the method/system wherein the plurality of requested transmission parameters include one or more of: a frequency band parameter, a bandwidth parameter, a channel parameter, a training field parameter, an index identifying a predefined steering matrix configuration, and a steering matrix configuration (see, [0083-86]). 
 
Regarding claims 5 and 15, as mentioned in claims 1 and 11, Cheng further discloses the method/system, wherein the delivered sensing measurement parameters element includes a plurality of delivered transmission parameters to be used for one or more sensing transmissions from the sensing responder device (see, [0082-86]). 

Regarding claims 6 and 16, as mentioned in claims 5 and 15, Cheng further discloses the method/system wherein the delivered sensing measurement parameters element includes a plurality of fields indicating that respective ones of the plurality of delivered transmission parameters have been adjusted (= apparatus selects modulation/coding for response based on channel estimate, see [0083]; apparatus may elect to send response via better channel, see [ 0084]; and apparatus may adjust rate depending on the size of the response payload, see [0087]).  

Regarding claims 7 and 17, as mentioned in claims 5 and 15, Cheng further discloses the method/method, wherein the delivered sensing measurement parameters element includes a plurality of fields indicating that respective ones of the plurality of delivered transmission parameters may be adjusted (s) (= apparatus selects modulation/coding for response based on channel estimate, see [0083]; apparatus may elect to send response via better channel, see [ 0084]; and apparatus may adjust rate depending on the size of the response payload, see [0087]).  

Regarding claims 8 and 18, as mentioned in claims 5 and 15, Cheng further discloses the method/system, wherein the plurality of delivered transmission parameters includes one or more of. a frequency band parameter, a bandwidth parameter, a channel parameter, a training field parameter, a timing configuration, an index identifying a predefined steering matrix configuration, and a steering matrix configuration (= apparatus selects modulation/coding for response based on channel estimate, see [0083]; apparatus may elect to send response via better channel, see [ 0084]; and apparatus may adjust rate depending on the size of the response payload, see [0087]).  
 
Regarding claim 9 and 19, as mentioned in claims 1 and 11, Cheng further discloses the method/system, wherein one or more of the sensing measurement setup request message and the sensing measurement setup response message are implemented as an IEEE 802.11 Action frame (see, [0253]).
  
Regarding claims 10 and 20, Cheng further discloses a method/system for Wi-Fi sensing (= apparatus conducts sensing operation, see [0080 and 0253]), the method comprising:
 receiving, via at least one receiving antenna of a sensing responder device, a sensing measurement setup request, the sensing measurement setup request including a requested sensing measurement parameters element 
(= apparatus receives a request for sensor information; the request may specify the information to be sent in the response, see [0074-75]); and 76CSC-Q006US (CSC-QO06PCT) - 0214-0006US1 (0214-0006WO1)
transmitting, via at least one transmitting antenna of the sensing responder device, a sensing measurement setup response, wherein the sensing measurement setup response includes one or more of: a transmission capability indication associated with the sensing responder device, and a delivered sensing measurement parameters element (= sensor information included in the response, see [0081; and apparatus transmits response, see [0089]).
Cheng explicitly fails to discloses the claimed limitation of: 
   “sensing measurement setup request frame requesting a sensing measurement setup to be used in corresponding sensing measurement instances of a WLAN sensing procedure” and “response frame”.
      However, Vatanapanpilas, which is an analogous art equivalently discloses the claimed limitations of: 
    ““sensing measurement setup request frame requesting a sensing measurement setup to be used in corresponding sensing measurement instances of a WLAN sensing procedure” and “response frame” (= performing probe request frame over a set of WLAN, then listen for probe response frames from access points, see [0057]).
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Vatanapanpilas with Cheng for the benefit of achieving a communication system that includes an active scan to the enable faster detection of in-range access point. 

3.       Claims 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cheng and Vatanapanpilas in view of Park et al., (US 2017/0230218), (hereinafter, Park).

Regarding claim 21, as mentioned in claim 4, the combination of Cheng and Vatanapanpilas explicitly fails to disclose the method, wherein the index identifying the predefined steering matrix configuration configures a spatial stream to be applied to corresponding sensing measurement instances by the sensing responder device.
        However, Park, which is an analogous art equivalently discloses the method, wherein the index identifying the predefined steering matrix configuration configures a spatial stream to be applied to corresponding sensing measurement instances by the sensing responder device (= Beamforming steering matrix is applied to SU, see Table 2).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Park with Cheng and Vatanapanpilas for the benefit of achieving a communication system that includes beamforming methods. 

Regarding claim 22, as mentioned in claim 8, the combination of Cheng and Vatanapanpilas explicitly fails to disclose the method, wherein the index identifying the predefined steering matrix configuration configures a spatial stream to be applied to corresponding sensing measurement instances by the sensing responder device.  
        However, Park, which is an analogous art equivalently discloses the wherein the index identifying the predefined steering matrix configuration configures a spatial stream to be applied to corresponding sensing measurement instances by the sensing responder device (= Beamforming steering matrix is applied to SU, see Table 2).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Park with Cheng and Vatanapanpilas for the benefit of achieving a communication system that includes beamforming methods. 

 Regarding claim 23, as mentioned in claim 14, the combination of Cheng and Vatanapanpilas explicitly fails to disclose the system, wherein the index identifying the predefined steering matrix configuration configures a spatial stream to be applied to corresponding sensing measurement instances by the sensing responder device. 
        However, Park, which is an analogous art equivalently discloses the system wherein the index identifying the predefined steering matrix configuration configures a spatial stream to be applied to corresponding sensing measurement instances by the sensing responder device.  (= Beamforming steering matrix is applied to SU, see Table 2).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Park with Cheng and Vatanapanpilas for the benefit of achieving a communication system that includes beamforming methods. 

Regarding claim 24, as mentioned in claim 18, the combination of Cheng and Vatanapanpilas explicitly fails to disclose the system, wherein the index identifying the predefined steering matrix configuration configures a spatial stream to be applied to corresponding sensing measurement instances by the sensing responder device.
        However, Park, which is an analogous art equivalently discloses the system wherein the index identifying the predefined steering matrix configuration configures a spatial stream to be applied to corresponding sensing measurement instances by the sensing responder device (= Beamforming steering matrix is applied to SU, see Table 2).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Park with Cheng and Vatanapanpilas for the benefit of achieving a communication system that includes beamforming methods. 

CONCLUSION  
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 33the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.